DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
 
Claim Rejections - 35 USC § 112
Claims 1, 3-4, 7, 14-15,16-18, and 20-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite “tracking movement of the identified plurality of radiopaque locating sensors in the plurality of fluoroscopic images of the catheter” and “tracking movement of the identified plurality of radiopaque locating sensors in the sequence of fluoroscopic images”. The recited claim language has some ambiguity; it is unclear whether “in the plurality/sequence of fluoroscopic images” refers to where the identified radiopaque locating sensors are located or how the radiopaque locating sensors are being tracked. For example, an external optical tracking system comprising a camera may “track movement of the identified plurality of radiopaque locating sensors in the plurality of fluoroscopic images”, wherein the plurality of radiopaque locating sensors were previously identified and are located in the plurality of fluoroscopic images. The other interpretation involves tracking movement of the identified plurality of radiopaque locating sensors in the plurality of fluoroscopic images, wherein the movement of the sensors is tracked in the fluoroscopic images. For purposes of examination, the latter interpretation will be used and thus the location/position of the radiopaque locating sensors in the plurality of fluoroscopic images are tracked/known.
Claims 1 and 16 additionally recite “...indicating the location of the catheter in a display” and “...indicating the location of the medical device in a display” respectively, in the last line. It is unclear whether this location refers to (1) the location determined by the EM locating system, (2) the location determined based on the fluoroscopically tracked movement (i.e., the 3D coordinates which is a location), or (3) both. For purposes of examination, Examiner will interpret “the location” as referring to the location determined by the EM locating system.
Claim 7 recites “determining a three-dimensional (3D) shape of a catheter” and further recites “receiving a plurality of fluoroscopic images of a catheter in a patient’s body captured by the fluoroscopic imaging device”. Examiner notes “the catheter” was intentionally deleted and replaced with “a catheter” in the most recent amendment. It is unclear whether the two instances of “a catheter” refer to the same catheter or a different catheter. If it is meant to be a different catheter, distinct identifiers such as “first catheter” and “second catheter” should be used. If the catheters are the same, the second instance of “a catheter” should be corrected back to “the catheter”. For purposes of examination, Examiner will interpret the catheters to be the same. Otherwise, if it is meant to broadly encompass the union (logical disjunction) thereof, the second recitation of “a catheter” should be corrected to read as “the catheter or another catheter”
Claim 16 recites the limitation “estimating angles of the fluoroscopic imaging device...” and “constructing fluoroscopic-based 3D volumetric data of the target area based on the angles of the fluoroscopic imaging device”.  There is insufficient antecedent basis for this limitation in the claim; the most recent amendment has deleted the antecedent basis for “the fluoroscopic imaging device”.
Claims 3-4, 14-15, 17-18, and 20-25 are rejected by their dependency on the rejected claims 1, 7, and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 16, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Soper (US20190038365) in view of Holsing (US20210052314) and Sobe (US20040097804).
Regarding claim 1, Soper teaches a method (500) ([0084]) comprising:
receiving a plurality of fluoroscopic images of a catheter (360) captured by a fluoroscopic imaging device (370) ([0071], wherein fluoroscopic images are obtained of the patient while the catheter 360 is extended within the patient, [0079], wherein the fiducial marker 400 may comprise the catheter 360, [0084], wherein at process 502, the fluoroscopic imaging system 370 captures fluoroscopic image data of the fiducial marker 400, from multiple perspectives or in multiple poses);
identifying a plurality of radiopaque tracking sensors (400, 364) along a length of a catheter (360) in the plurality of fluoroscopic images of the catheter (360), yielding an identified plurality of radiopaque tracking sensors (400, 364) ([0070], wherein shape sensor 364 extends along the catheter 360, [0078-0079], wherein the fiducial marker may comprise the shape sensor 364, and the catheter 360 and/or the shape sensor 364 include one or more radiopaque fiducial elements as described in ¶[0078]; the series of fiducial markers arranged on the catheter 360 and/or shape sensor 364 comprise a plurality of radiopaque tracking sensors, [0080], wherein fiducial marker 400 is identified in different imaging viewpoints, and this allows for registration of the fluoroscopic imaging system 370 to the surgical coordinate space by estimating the pose of the C-arm 380, [0086], wherein after iteratively imaging the fiducial marker 400, at process 510, the calibrated model registers the fluoroscopic image reference frame to the surgical coordinate frame);
tracking movement of the identified plurality of radiopaque tracking sensors (400, 364) in the plurality of fluoroscopic images of the catheter (360), yielding a tracked movement of the plurality of radiopaque tracking sensors (400, 364) ([0086], wherein “iteratively imaging the fiducial marker 400 from different perspectives” comprises the fiducial marker/tracking sensor moving in the plurality of fluoroscopic images, and wherein “the process 500 combines two-dimensional location of fiducials in multiple fluoroscopic images with known three-dimensional estimates” comprises the location of the fiducials being known and thus tracked in the plurality of fluoroscopic images, [0087], wherein alternatively or additionally an optical tracking system 382 includes a sensor 480 which may track the position of optical markers disposed on the catheter 360, wherein the fiducial marker 400 comprise an optical marker as well as a radiopaque marker, and wherein the optical tracking sensor 480 tracks the set of optical fiducial markers attached to the fiducial marker 400 and/or the medical instrument as the instrument body moves the flexible catheter 360 into or out of the patient anatomy);
determining three-dimensional (3D) coordinates of the catheter (360) based on the tracked movement of the plurality of radiopaque tracking sensors (400, 364) in the plurality of fluoroscopic images of the catheter (360) ([0030], wherein “position” refers to the location of an object or portion of an object in 3D space, [0088], wherein at a process 514 a fluoroscopic image is captured that includes fiducial marker 400 and the catheter 360, and at a process 516 the position and orientation of one or more portions of the catheter is determined, [0091], wherein obtaining two-dimensional imaging data about fiducial marker 400 such as a shape sensor 364 allows the system to localize the fiducial marker 400 within the surgical environment, and the shape sensor may be used as a plurality of fiducial markers. Furthermore, the shape information combined with location of reference point 366 as tracked kinematically and/or by the optical tracking sensor 480 provides the position and orientation of the catheter 360 and other points along the catheter);
estimating poses of the fluoroscopic imaging device (370) based on a structure of markers (400) appearing in less than all of the plurality of fluoroscopic images and the 3D coordinates of the catheter (360) ([0073], wherein the fiducial markers being rigidly arranged in predetermined patterns comprise a structure of markers, [0084], wherein pose of the fluoroscopic imaging system is determined by imaging fiducial markers having a known position/location and shape, [0088], wherein at a process 516, the position and orientation of one or more portions of the catheter is determined, and when the fluoroscopic image is received that includes fiducial markers and the distal tip of the catheter, a calibrated model provides an estimated pose of the fluoroscopic imager).
However, Soper fails to teach determining, by an electromagnetic (EM) locating system, a location of the catheter based on signals from the plurality of tracking sensors; and facilitating navigation of the catheter to a target area by indicating the location of the catheter in a display.
Holsing teaches an ultrasound catheter (900) which includes embedded electromagnetic (EM) sensors (920) at a distal end (902) ([0048]). Holsing teaches the sensors can be used to navigate the catheter (900) within the patient (120). Holsing further teaches displaying the location of the catheter on an organ model in real time and also altering the position of the probe in a virtual display to match the physical location of the EM sensors as they move with the body’s respiratory motion ([0048], wherein the target area is within the organ model). Holsing teaches the display system comprises a computer system ([0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper to additionally use EM sensors to track the location of a catheter and to display the location of the catheter as taught by Holsing ([0048]). Although Soper teaches “In some instances, metallic objects or certain electronic devices used in the surgical environment may create disturbances that impair the quality of sensed data”, Soper further teaches additionally registration may be performed using optical tracking ([0065]), thus teaching EM tracking may be used in addition to optical tracking. The advantage of having EM tracking in addition to optical tracking is that EM tracking does not require maintaining a line of sight of the sensors, thus allowing for maneuvering or movements which would obstruct a camera. Furthermore, displaying the location of the medical device would help facilitate navigation of a medical device such as a catheter.
However Soper, when modified by Holsing, fails to teach wherein the plurality of EM tracking sensors are radiopaque.
Sobe teaches a system (100) including a medical catheter (102) which includes an elongated member (108), a medical operational element (112), and an electromagnetic field detector (114) ([0055]). Sobe teaches the electromagnetic field detector (114) is a coil and is embedded within the elongated member (108) ([0065]). Sobe further teaches the coil (114) can be made of a radiopaque material or coated with such a material ([0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper in view of Holsing to have the electromagnetic sensor coils be radiopaque as taught by Sobe ([0065]). By being radiopaque, the sensors and thus the catheter it’s attached to becomes more visible/detectable by a fluoroscopic imaging device as taught by Sobe ([0065]). The EM sensors being radiopaque would make the catheter more identifiable in the fluoroscopic images, thus helping with navigation.
Regarding claim 3, Soper in view of Holsing and Sobe teaches the invention as claimed above in claim 1.
However, Soper fails to teach wherein the plurality of radiopaque tracking sensors is a plurality of radiopaque coils.
Sobe teaches a system (100) including a medical catheter (102) which includes an elongated member (108), a medical operational element (112), and an electromagnetic field detector (114) ([0055]). Sobe teaches the electromagnetic field detector (114) is a coil and is embedded within the elongated member (108) ([0065]). Sobe further teaches the coil (114) can be made of a radiopaque material or coated with such a material ([0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper in view of Holsing to have the electromagnetic sensor coils be radiopaque as taught by Sobe ([0065]). By being radiopaque, the sensors and thus the catheter it’s attached to becomes more visible/detectable by a fluoroscopic imaging device as taught by Sobe ([0065]). The EM sensors being radiopaque would make the catheter more identifiable in the fluoroscopic images, thus helping with navigation.
Regarding claim 16, Soper teaches a method for constructing fluoroscopic-based three-dimensional volumetric data of a target area within a patient’s body (P) ([0092]), comprising:
acquiring a sequence of fluoroscopic images of the target area (P) and of a plurality of radiopaque locating sensors (400, 364) of a medical device (360) (Figs. 6A-6B, [0070-0071], [0078-0079], [0091], wherein the catheter 360 is extended within the patient, wherein fiducial marker 400 may comprise the shape sensor 364, the shape sensor 364 is radiopaque, the shape sensor 364 extends along the catheter 360, shape sensor 364 may be included in a plurality of fiducial markers, and wherein the shape sensor also functions as a locating/position sensor ([0034], [0049], [0056]), [0074], wherein multiple dimensional images of the Patient P and the fiducial marker 400 are taken from different perspectives, [0084] wherein at a process 502, the fluoroscopic imaging system 370 captures fluoroscopic image data of the fiducial marker 400 from multiple perspectives or in multiple poses);
identifying the plurality of radiopaque locating sensors (400, 364) along a length of a medical device (360) in the sequence of the fluoroscopic images of the medical device (360) advancing through a patient’s body (P), yielding an identified plurality of radiopaque locating sensors (400, 364) ([0070] wherein shape sensor 364 extends along the catheter 360, [0078-0079] wherein the fiducial marker 400 may comprise the shape sensor 364, the shape sensor 364 is radiopaque, [0091] wherein the shape sensor is included in a plurality of fiducial markers, [0080], wherein the fiducial markers 400 are identified in different imaging viewpoints, [0090], wherein processes 514-516 may be repeated throughout a medical procedure as the medical instrument is inserted or otherwise moved within the patient anatomy, [0088], process 514 comprises capturing a fluoroscopic image that includes the fiducial marker 400);
tracking movement of the identified plurality of radiopaque locating sensors (400,364) in the sequence of fluoroscopic images, yielding a tracked movement of the plurality of radiopaque locating sensors (400, 364) ([0086], wherein “iteratively imaging the fiducial marker 400 from different perspectives” comprises the fiducial marker/tracking sensor moving in the plurality of fluoroscopic images, and wherein “the process 500 combines two-dimensional location of fiducials in multiple fluoroscopic images with known three-dimensional estimates” comprises the location of the fiducials being known and thus tracked in the plurality of fluoroscopic images, [0087], wherein alternatively or additionally an optical tracking system 382 includes a sensor 480 which may track the position of optical markers disposed on the catheter 360, wherein the fiducial marker 400 comprise an optical marker as well as a radiopaque marker, and wherein the optical tracking sensor 480 tracks the set of optical fiducial markers attached to the fiducial marker 400 and/or the medical instrument as the instrument body moves the flexible catheter 360 into or out of the patient anatomy);
determining three-dimensional (3D) coordinates of the medical device (360) based on the tracked movement of the plurality of radiopaque locating sensors (400, 364) in the sequence of fluoroscopic images ([0030], wherein “position” refers to the location of an object or portion of an object in 3D space, [0088], wherein at a process 514 a fluoroscopic image is captured that includes fiducial marker 400 and the catheter 360, and at a process 516 the position and orientation of one or more portions of the catheter is determined, [0091], wherein obtaining two-dimensional imaging data about fiducial marker 400 such as a shape sensor 364 allows the system to localize the fiducial marker 400 within the surgical environment, and the shape sensor may be used as a plurality of fiducial markers. Furthermore, the shape information combined with location of reference point 366 as tracked kinematically and/or by the optical tracking sensor 480 provides the position and orientation of the catheter 360 and other points along the catheter);
estimating angles of the fluoroscopic imaging device (370) based on a structure of markers (400) appearing in less than all of the sequence of fluoroscopic images and the 3D coordinates of the medical device (360) ([0073], wherein the fiducial markers being rigidly arranged in predetermined patterns comprise a structure of markers, [0084], wherein pose of the fluoroscopic imaging system is determined by imaging fiducial markers having a known position/location and shape, [0088], wherein at a process 516, the position and orientation of one or more portions of the catheter is determined, and when the fluoroscopic image is received that includes fiducial markers and the distal tip of the catheter, a calibrated model provides an estimated pose of the fluoroscopic imager);
constructing fluoroscopic-based 3D volumetric data of the target area (P) based on the angles of the fluoroscopic imaging device (370) ([0092], wherein fluoroscopic image data from multiple viewpoints are compiled to generate 3D tomographic images and with the pose (angle) being tracked, the fluoroscopic imager may move around in 3D surgical space to capture image data which is tomographically combined to generated optimal images of a region of interest in the patient anatomy);
determining, by an electromagnetic (EM) locating system, a location of the medical device based on signals from the plurality of radiopaque locating sensors; and
indicating the location of the medical device in a display.
However, Soper fails to teach determining, by an electromagnetic (EM) locating system, a location of the medical device based on signals from the plurality of locating sensors; and indicating the location of the medical device in a display.
Holsing teaches an ultrasound catheter (900) which includes embedded electromagnetic (EM) sensors (920) at a distal end (902) ([0048]). Holsing teaches the sensors can be used to navigate the catheter (900) within the patient (120). Holsing further teaches displaying the location of the catheter on an organ model in real time and also altering the position of the probe in a virtual display to match the physical location of the EM sensors as they move with the body’s respiratory motion ([0048], wherein the target area is within the organ model). Holsing teaches the display system comprises a computer system ([0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper to additionally use EM sensors to track the location of a catheter and to display the location of the catheter as taught by Holsing ([0048]). Although Soper teaches “In some instances, metallic objects or certain electronic devices used in the surgical environment may create disturbances that impair the quality of sensed data”, Soper further teaches additionally registration may be performed using optical tracking ([0065]), thus teaching EM tracking may be used in addition to optical tracking. The advantage of having EM tracking in addition to optical tracking is that EM tracking does not require maintaining a line of sight of the sensors, thus allowing for maneuvering or movements which would obstruct a camera. Furthermore, displaying the location of the medical device would help facilitate navigation of a medical device such as a catheter.
However Soper, when modified by Holsing, fails to teach wherein the plurality of EM locating sensors are radiopaque.
Sobe teaches a system (100) including a medical catheter (102) which includes an elongated member (108), a medical operational element (112), and an electromagnetic field detector (114) ([0055]). Sobe teaches the electromagnetic field detector (114) is a coil and is embedded within the elongated member (108) ([0065]). Sobe further teaches the coil (114) can be made of a radiopaque material or coated with such a material ([0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper in view of Holsing to have the electromagnetic sensor coils be radiopaque as taught by Sobe ([0065]). By being radiopaque, the sensors and thus the catheter it’s attached to becomes more visible/detectable by a fluoroscopic imaging device as taught by Sobe ([0065]). The EM sensors being radiopaque would make the catheter more identifiable in the fluoroscopic images, thus helping with navigation.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Soper (US20190038365) in view of Holsing (US20210052314) and Sobe (US20040097804) as applied to claim 1 above, and further in view of Barak (US20170035380).
Regarding claim 4, Soper in view of Holsing and Sobe teaches the invention as claimed above in claim 1.
Soper further teaches wherein a sweep of the fluoroscopic imaging device to capture the plurality of fluoroscopic images is about a longitudinal axis with respect to an anteroposterior position (Figs. 6A/B & 14, [0074]).
However, Soper fails to teach wherein the sweep is a wide sweep including fluoroscopic imaging device viewing angles of greater than 30 degrees.
Barak teaches a system and method for navigating to target and performing procedure on target utilizing fluoroscopic-based local three dimensional volume reconstruction (Title). Barak teaches the fluoroscopic video of the target area may include a rotation about the target area in a range of 15 to 60 degrees (Fig. 1, [0014]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper to with the teachings of Barak to include specifying a sweep with viewing angles greater than 30 degrees. By doing a sweep greater than 30 degrees and/or up to 60 degrees as taught by Barak ([0014]), more coverage of the target area would be obtained, allowing for an easier and more accurate 3D reconstruction to be performed and for 3D positional data to be extracted.
Regarding claim 22, Soper in view of Holsing and Sobe teaches the invention as claimed above in claim 16.
Soper further teaches wherein the target area comprises at least a portion of a lung ([0054], [0070], wherein catheter 360 is similar to medical instrument 200), and wherein the medical device is navigated to the target area through an airway of a luminal network of the lung ([0060], [0099]).
Regarding claim 23, Soper in view of Holsing and Sobe teaches the invention as claimed above in claim 16.
Soper further teaches wherein the target area comprises at least a portion of a lung ([0054], [0070], wherein catheter 360 is similar to medical instrument 200).
Regarding claim 24, Soper in view of Holsing and Sobe teaches the invention as claimed above in claim 16.
Soper further teaches wherein the target area includes a soft-tissue target (]0054]). Soper teaches the lungs comprise soft tissue ([0066]).
Regarding claim 25, Soper in view of Holsing and Sobe teaches the invention as claimed above in claim 16.
Soper further teaches wherein the target area includes a target to be ablated ([0059], wherein a medical tool for ablation is used at a target location within the anatomy).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weingarten (US20180160990) in view of Soper (US20190038365).
Regarding claim 7, Weingarten teaches a method for estimating a pose of a fluoroscopic imaging device (Fig. 9A, Abstract, [0013], [0098-00103]), the method comprising:
determining a three-dimensional (3D) shape of a catheter ([0026], wherein the medical device may be a catheter, [0101], wherein the fluoroscopic-based three-dimensional volumetric data may also include a projection of the medical device and the medical device may be detected in the generated three-dimensional volumetric data);
receiving a plurality of fluoroscopic images of a catheter in a patient’s body captured by the fluoroscopic imaging device (900, 930) ([0098], [0101], wherein a sequence of images of the target area and a structure of markers is acquired via a fluoroscopic imaging device and a medical device comprising a catheter may be positioned in the target area prior to the acquiring of the sequence of images); and
for each fluoroscopic image of the plurality of fluoroscopic images, estimating a pose of the fluoroscopic imaging device ([0013], [0018], “The poses of the fluoroscope may be then estimated based on detection of a possible and most probable projection of the structure of markers as a whole on each image of the plurality of images”, [0099]);
wherein the plurality of fluoroscopic images includes a first plurality of fluoroscopic images of the catheter and a second plurality of fluoroscopic images of a structure of markers ([0098], [0101], wherein the sequence of images of the target area, a structure of markers, and the medical device positioned in the target area comprise a first and second plurality of fluoroscopic images; the first and second plurality of fluoroscopic images being the same), and
wherein determining the 3D shape of the catheter includes ([0026], [0101]):
estimating the pose of the fluoroscopic imaging device for each image of the second plurality of fluoroscopic images based on a projection of the structure of markers on each image of the second plurality of fluoroscopic images ([0013], [0018], [0098-0099]); and
reconstructing the 3D shape of the catheter based on the first plurality of fluoroscopic images of the catheter and the estimated poses of the fluoroscopic imaging device (Fig. 9A, [0026], wherein the medical device may be a catheter, [0099-0101], wherein the fluoroscopic-based three-dimensional volumetric data may also include a projection of the medical device and the medical device may be detected in the generated three-dimensional volumetric data, and wherein estimating poses of the fluoroscopic imaging device is based on the acquired plurality of fluoroscopic images and thus reconstructing the 3D volumetric volume is based on both the estimated poses and first plurality of fluoroscopic images, see Figure 9A).
However, Weingarten fails to teach wherein estimating a pose of the fluoroscopic imaging device is at which the 3D shape of the catheter projects onto a catheter in each fluoroscopic image.
In an analogous pose estimation of a fluoroscopic imaging device field of endeavor, Soper teaches such a feature. Soper teaches measuring the 3D shape of the catheter (360) via a fiber optic shape sensor (364) ([0056], [0070], [0091]). Soper further teaches performing a sweep via taking multiple 2D images from different perspectives by pivoting a C-arm (380) ([0071], [0074]). Soper teaches images of the device in multiple shapes can be combined to produce fiducial marker points covering more space in three dimensions ([0079]). Soper teaches pose estimation can be performed by minimizing back projection error of the three-dimensional curve of the shape of the device to the 2D curve in the fluoroscopic image ([0079], wherein the device is a flexible catheter). Soper teaches multiple images of multiple different device shapes can be used ([0079]). Since Soper teaches minimizing back projection error, Soper therefore teaches measuring back projection error for each fluoroscopic image of the plurality of fluoroscopic images.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weingarten to estimate pose by minimizing back projection error of a catheter as taught by Soper ([0079]). Soper teaches by minimizing back projection error, the accuracy of the pose estimation may be improved, ambiguity may be reduced, and a more accurate registration of the imaging system to the surgical coordinate space may be accomplished ([0079-0080]).
Regarding claim 14, Weingarten in view of Soper teaches the invention as claimed above in claim 7.
Weingarten further teaches wherein the structure of markers is a grid of markers ([0098]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weingarten (US20180160990) in view of Soper (US20190038365) as applied to claim 7 above, and further in view of Barak (US20170035380).
Regarding claim 15, Weingarten in view of Soper teaches the invention as claimed above in claim 7.
However, Weingarten fails to teach wherein the second plurality of fluoroscopic images correspond to fluoroscopic imaging device viewing angles around a longitudinal axis of the patient’s body of less than 30 degrees with respect to an anteroposterior position.
Barak teaches a system for navigating to a target using fluoroscopic-based three dimensional volumetric data generated from two dimensional fluoroscopic images ([0014]). Barak teaches a fluoroscopic imaging device configured to acquire a fluoroscopic video of a target area about a plurality of angles relative to the target area and generating a 3D rendering of the target area based on the fluoroscopic video ([0014]). Barak further teaches the fluoroscopic video of the target area may include a rotation about the target area in a range of 15 to 60 degrees (Fig. 1, [0014], wherein Figure 1 depicts a C-arm configured to perform a sweep about a longitudinal axis of the patient’s body with respect to an anteroposterior position, similar to Applicant’s figure 1A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weingarten with the teachings of Barak to include specifying a sweep with a rotation in a range of 15 to 60 degrees (Fig. 1, [0014]). By having the C-arm perform a sweep with a rotation within this range, sufficient coverage is provided to perform a 3D reconstruction and to generate a 3D rendering of the target area as taught by Barak ([0014]).
Claims 17-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soper (US20190038365) in view of Holsing (US20210052314) and Sobe (US20040097804) as applied to claim 16 above, and further in view of Weingarten (US20180160990).
Regarding claim 17, Soper in view of Holsing and Sobe teaches the invention as claimed above in claim 16.
However, Soper fails to teach determining an offset between the medical device and the target area based on the fluoroscopic-based 3D volumetric data.
In an analogous pose estimation of a fluoroscopic imaging device field of endeavor, Weingarten teaches such a feature. Weingarten teaches acquiring a sequence of images of a target area via a fluoroscopic imaging device (900) ([0098]) and a pose of the fluoroscopic imaging device for the sequence of images may be estimated (910) ([0099]). Weingarten teaches constructing a fluoroscopic-based three-dimensional volumetric data of a target area based on estimated poses of a fluoroscopic imaging device (920) ([0100]). Weingarten teaches a medical device may be positioned in the target area prior to acquiring of the sequence of images (930) ([0101]). Weingarten further teaches an offset between the medical device and the target may be determined based on the fluoroscopic-based three-dimensional volumetric data ([0101]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper with the teachings of Weingarten to determine an offset between the medical device and the target area ([0101]). By determining the offset, the medical device may be accurately registered/localized, allowing for navigation of the medical device to the target area via a locating system and a display as recognized by Weingarten ([0102]).
Regarding claim 18, Soper in view of Holsing, Sobe, and Weingarten teaches the invention as claimed above in claim 17.
However, Soper fails to teach the invention further comprising correcting a display of the location of the medical device with respect to the target area based on the offset between the medical device and the target area.
Weingarten teaches correcting a display of the location of the medical device based on the determined offset between the medical device and the target (940) ([0103]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper with the teachings of Weingarten to correct the display of the medical device based on the offset ([0103]). As earlier taught, correcting the display based on the offset would help facilitate navigation of a medical device to a target area as recognized by Weingarten ([0102]). In addition, correcting the display would help validate or improve the accuracy of Soper’s registration of the medical instrument to preoperative or concurrent image for surgical navigation ([0039-0040]).
Regarding claim 20, Soper in view of Holsing, Sobe, and Weingarten teaches the invention as claimed above in claim 18.
However, Soper fails to teach the invention further comprising: displaying a 3D rendering of the target area on the display; and registering the EM locating system to the 3D rendering, wherein the correcting of the location of the medical device with respect to the target area comprises updating registration of the EM locating system to the 3D rendering.
Weingarten teaches that a locating system may be an electromagnetic locating system ([0102]). Weingarten further teaches a 3D rendering of the target area may be displayed on a display and the locating system may be registered to the 3D rendering of the target ([0103]). Weingarten further teaches the correction of the offset between the medical device and the target area may be performed by updating the registration of the locating system to the 3D rendering ([0103]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper with the teachings of Weingarten to display the 3D rendering and register the EM locating system to the 3D rendering ([0102-0103]). By displaying the 3D rendering and registering the EM locating system to the 3D rendering, additional visual guidance within the 3D rendering/volume and may be provided.
Regarding claim 21, Soper in view of Holsing, Sobe, and Weingarten teaches the invention as claimed above in claim 20.
Soper teaches the invention further comprising generating the 3D rendering of the target area based on previously-acquired CT volumetric data of the target area (Fig. 4, [0089], wherein an anatomic model is created from prior image data comprising pre-operative CT data, [0090] wherein the medical procedure with the medical instrument uses the 3D model for guidance, and the model is registered to the instrument or a common reference frame).

Response to Arguments
Applicant's arguments filed 09/08/2022 regarding claims 1, 16, and dependent claims thereof have been fully considered but they are not persuasive.
Applicant argues Soper does not teach or suggest “tracking movement of the identified plurality of radiopaque tracking sensors in the plurality of fluoroscopic images of the catheter, yielding a tracked movement of the plurality of radiopaque tracking sensors; determining three-dimensional (3D) coordinates of the catheter based on the tracked movement of the plurality of radiopaque tracking sensors in the plurality of fluoroscopic images of the catheter; [and] estimating poses of the fluoroscopic imaging device based on a structure of markers appearing in less than all of the plurality of fluoroscopic images and the 3D coordinates of the catheter” as recited in amended independent claim 1.
Examiner respectfully disagrees. Soper teaches identifying fiducial markers (400) in different imaging viewpoints ([0080]). These fiducial markers comprise the plurality of radiopaque tracking sensors since Soper teaches the fiducial marker (400) may comprise a shape sensor (364) and the shape sensor (364) is at least partially radiopaque ([0079]). Moreover, Soper teaches when the shape sensor is used as a fiducial marker, it may be used/included as a plurality of fiducial markers ([0091]). Soper teaches the movement of these markers are tracked in the plurality of fluoroscopic images by teaching iteratively imaging the fiducial marker (400) from different perspectives ([0086]) and teaching the two-dimensional location of fiducials in multiple fluoroscopic images are used with three-dimensional location estimates to reconstruct intrinsic and extrinsic parameters ([0086]). Because the fiducial markers are identified in different imaging viewpoints, their two-dimensional locations in the different images are known as shown in ¶[0086]. By knowing their two-dimensional locations in different images, their “movement” is “tracked”. Since images are taken of the fiducial markers (400) from different perspective/viewpoints, the fiducial markers’ position and/or orientation “moves” from image to image. Soper therefore teaches “tracking movement of the identified plurality of radiopaque tracking sensors in the plurality of fluoroscopic images of the catheter, yielding a tracked movement of the plurality of radiopaque tracking sensors”.
Regarding determining a 3D coordinates of the catheter based on the tracked movement, Soper teaches when capturing a fluoroscopic image that includes fiducial marker (400) and the catheter (360), the position and orientation of one or more portions of the catheter is determined from a registration of the surgical reference frame to the fluoroscopic frame ([0088]). Moreover, Soper teaches obtaining two-dimensional imaging data about the fiducial marker (400) such as the shape sensor (364) allows more accurate localization of the fiducial marker (400) within the surgical environment and teaches the shape information combined with the location of a reference point (366) in the surgical environment, as tracked kinematically, provides the position and orientation of the catheter (360) ([0091]). Soper therefore teaches “determining three-dimensional (3D) coordinates of the catheter based on the tracked movement of the plurality of radiopaque tracking sensors in the plurality of fluoroscopic images of the catheter”.
Regarding estimating poses of the fluoroscopic imaging device based on a structure of markers appearing in less than all of the plurality of fluoroscopic images and the 3D coordinates of the catheter, Soper teaches the fiducial markers (400) are rigidly arranged in predetermined patterns, therefore the fiducial markers comprise a structure of markers ([0073]). Soper teaches pose of the fluoroscopic imaging system is determined by imaging the fiducial markers having known three-dimensional positions, shape, and size characteristics in the surgical environment ([0084]). Soper further teaches when capturing a fluoroscopic image including the fiducial marker (400) and the catheter (360), the position/orientation of the catheter is determined and a calibrated model provides an estimated pose of the fluoroscopic imager ([0088]). Soper teaches pose estimation can be performed by minimizing the back projection error of the three-dimensional curve of the shape of the device (catheter) to an observed two-dimensional curve in the fluoroscopic image ([0079]). Regarding “based on a structure of markers appearing in less than all of the plurality of fluoroscopic images”, Soper teaches estimating a pose upon capturing an image that includes the fiducial marker (400) and the catheter (360) ([0088]), therefore this is “less” than all of the plurality of fluoroscopic images (images from multiple viewpoints/perspectives) used as described in ¶[0084]. Therefore, Soper teaches “estimating poses of the fluoroscopic imaging device based on a structure of markers appearing in less than all of the plurality of fluoroscopic images and the 3D coordinates of the catheter”.
For the same reasons as stated regarding amended independent claim 1 above, claims dependent on claim 1 and independent claim 16 and its dependent claims thereof remain rejected.

Applicant’s arguments with respect to claim 7 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Barak ’38 does not teach “reconstructing the 3D shape of the catheter based on the first plurality of fluoroscopic images of the catheter and the estimated poses of the fluoroscopic imaging device” as recited in amended independent claim 7.
Weingarten (US20180160990) is now cited for teaching this limitation. Weingarten teaches acquiring a sequence of images of the target area, a structure of markers, and a medical device comprising a catheter ([0098], [0101]). These images comprise both a first and second plurality of fluoroscopic images as they contain both the structure of markers and the catheter; the first and second plurality of images are the same. Weingarten teaches the pose for at least the plurality of images are estimated ([0099]). Therefore, the estimated poses are based on the plurality of fluoroscopic images, including the “first” plurality of fluoroscopic images. Weingarten teaches a fluoroscopic-based three-dimensional volumetric data of the target may be constructed based on the estimated poses ([0100]). Weingarten  teaches the fluoroscopic-based three-dimensional volumetric data includes a projection of the medical device in addition to the target, and the medical device may be detected in the generated three-dimensional volumetric data ([0101]). Because the 3D volumetric data was constructed based on the estimated poses and the estimated poses were based on the plurality of fluoroscopic images, Weingarten therefore teaches “reconstructing the 3D shape of the catheter based on the first plurality of fluoroscopic images of the catheter and the estimated poses of the fluoroscopic imaging device”.

Regarding claim 5 and dependent claims thereof, Applicant argues Olson does not teach at least “estimating a second 3D shape of the catheter based on the 3D shape of the body structure in which the catheter is disposed”.
Examiner agrees and the rejection to claim 5 and dependent claims thereof are withdrawn.

Allowable Subject Matter
Claims 5-6, 8, and 11-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5 and dependent claims thereof: within the context of a method comprising:
receiving a sequence of a plurality of fluoroscopic images of a patient’s body captured by a fluoroscopic imaging device;
identifying a plurality of radiopaque markers along a length of a catheter in the sequence of the plurality of fluoroscopic images of the catheter advancing through a patient’s body, yielding an identified plurality of radiopaque markers;
tracking the identified plurality of radiopaque markers, yielding tracked movement of the plurality of radiopaque markers;
performing a 3D structure from motion method on the tracked movement of the plurality of radiopaque markers to estimate a first three-dimensional (3D) shape of the catheter;
determining a 3D shape of a body structure in which the catheter is disposed;
estimating a second 3D shape of the catheter based on the 3D shape of the body structure in which the catheter is disposed;
estimating a third 3D shape of the catheter based on the first 3D shape and the second 3D shape; and
estimating poses of the fluoroscopic imaging device based on the third 3D shape of the catheter

the prior art of record does not teach or suggest “estimating a second 3D shape of the catheter based on the 3D shape of the body structure in which the catheter id disposed; estimating a third 3D shape of the catheter based on the first 3D shape and the second 3D shape; and estimating poses of the fluoroscopic imaging device based on the third 3D shape of the catheter”.
	Soper (US20190038365) and Weingarten (US20180160990) are cited as the most relevant prior art. Soper teaches receiving fluoroscopic images, identifying and tracking a plurality radiopaque markers, and determining a 3D shape of a body structure in which the catheter is disposed. Weingarten teaches performing a 3D structure from motion method to estimate a 3D shape of a catheter. However, Soper and Weingarten fail to teach estimating a second 3D shape of the catheter based on the 3D shape of the body structure, a third 3D shape of the catheter based on the first and second 3D shapes, and thus wherein the pose is estimated based on the third 3D shape. Although Soper teaches the shape of the catheter may be determined using other techniques and discloses a history of a device’s position may be used to determine a shape for a navigated passageway and a history of data from a positional sensor may be used to represent the shape of an instrument ([0048]), Soper fails to explicitly teach the 3D shape of the catheter may be based on the 3D shape of the passageway/body structure. Even if one of ordinary skill in the art could come to that conclusion, Soper still fails to teach estimating both a first and second 3D shape of a catheter and thus a third 3D shape of the catheter based on the first two estimated shapes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793